People v Shepherd (2021 NY Slip Op 04672)





People v Shepherd


2021 NY Slip Op 04672


Decided on August 11, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

SYLVIA O. HINDS-RADIX, J.P.
FRANCESCA E. CONNOLLY
LARA J. GENOVESI
WILLIAM G. FORD, JJ.


1995-01530
 (Ind. No. 1141/94)

[*1]The People of the State of New York, respondent,
vEon P. Shepherd, appellant.


Eon Shepherd, named herein as Eon P. Shepherd, Stormville, NY, appellant pro se.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Rhea A. Grob of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 12, 1997 (People v Shepherd, 239 AD2d 445), affirming a judgment of the Supreme Court, Kings County, rendered February 1, 1995.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
HINDS-RADIX, J.P., CONNOLLY, GENOVESI and FORD, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court